





NEW YORK MORTGAGE TRUST, INC.
2017 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT GRANT NOTICE
Pursuant to the terms and conditions of the New York Mortgage Trust, Inc. 2017
Equity Incentive Plan, as amended from time to time (the “Plan”), New York
Mortgage Trust, Inc. (the “Company”) hereby grants to the individual listed
below (“you” or the “Participant”) the number of Restricted Stock Units (the
“RSUs”) set forth below. This award of RSUs (this “Award”) is subject to the
terms and conditions set forth herein and in the Restricted Stock Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Capitalized terms used but not defined herein
shall have the meanings set forth in the Plan.
Participant:
_____________________
Date of Grant:
_____________________
Total Number of Restricted Stock Units:
[●]
Vesting Commencement Date:
_____________________
Vesting Schedule:




Except as expressly provided in Section 3 of the Agreement, the Plan and the
other terms and conditions set forth herein, the RSUs shall vest according to
the following schedule, so long as you remain continuously employed by the
Company or an Affiliate from the Date of Grant through each vesting date set
forth below:









By your signature below, you agree to be bound by the terms and conditions of
the Plan, the Agreement and this Restricted Stock Unit Grant Notice (this “Grant
Notice”). You acknowledge that you have reviewed the Agreement, the Plan and
this Grant Notice in their entirety and fully understand all provisions of the
Agreement, the Plan and this Grant Notice. You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
regarding any questions or determinations that arise under the Agreement, the
Plan or this Grant Notice. This Grant Notice may be executed in one or more
counterparts (including portable document format (.pdf) and facsimile
counterparts), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same agreement.


IN WITNESS WHEREOF, the Company has caused this Grant Notice to be executed by
an officer thereunto duly authorized, and the Participant has executed this
Grant Notice, effective for all purposes as provided above.







--------------------------------------------------------------------------------




 
 
COMPANY


New York Mortgage Trust, Inc.




By:   
Name:
Title:
 
 
 
 
 
 
 
 
PARTICIPANT




   
Name:

















--------------------------------------------------------------------------------






EXHIBIT A
RESTRICTED STOCK UNIT AGREEMENT
This Restricted Stock Unit Agreement (together with the Grant Notice to which
this Agreement is attached, this “Agreement”) is made as of the Date of Grant
set forth in the Grant Notice to which this Agreement is attached by and between
New York Mortgage Trust, Inc., a Maryland corporation (the “Company”), and
_________ (the “Participant”). Capitalized terms used but not specifically
defined herein shall have the meanings specified in the Plan or the Grant
Notice.
1.Award.  In consideration of the Participant’s past and/or continued employment
with, or service to, the Company or its Affiliates and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, effective as of the Date of Grant set forth in the Grant Notice
(the “Date of Grant”), the Company hereby grants to the Participant the number
of RSUs set forth in the Grant Notice on the terms and conditions set forth in
the Grant Notice, this Agreement and the Plan, which is incorporated herein by
reference as a part of this Agreement. In the event of any inconsistency between
the Plan and this Agreement, the terms of the Plan shall control. To the extent
vested, each RSU represents the right to receive one share of Common Stock of
the Company, hereafter described as the “Shares”, subject to the terms and
conditions set forth in the Grant Notice, this Agreement and the Plan. Unless
and until the RSUs have become vested in accordance with this Agreement, the
Participant will have no right to receive any Shares or other payments in
respect of the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement (including Section 10). Prior to settlement of this Award, the
RSUs and this Award represent an unsecured obligation of the Company, payable
only from the general assets of the Company.
2.    Vesting of RSUs.  Except as otherwise set forth in Section 3, the RSUs
shall vest in accordance with the vesting schedule set forth in the Grant
Notice.  Unless and until the RSUs have vested in accordance with such vesting
schedule, the Participant will have no right to receive any dividends or other
distribution with respect to the RSUs. Fractional Shares shall not vest
hereunder, and when any provision hereof may cause a fractional Share to vest,
any vesting in such fractional Share shall be postponed until such fractional
Share and other fractional Shares equal a vested whole Share.
3.    Effect of Termination of Employment or Service; Change in Control .
(a)    Termination of Employment or Service Relationship due to Death or
Disability. If the Participant’s employment with the Company is terminated due
to the death of the Participant, any unvested RSUs shall become fully vested and
non-forfeitable upon the date of death.  If the Participant’s employment with
the Company is terminated due to Disability of the Participant, any unvested
RSUs shall become fully vested and non-forfeitable upon the date of the
termination of the Participant’s employment.  For purposes of this Agreement,
“Disability” shall mean that the Participant is permanently and totally disabled
within the meaning of Section 22(e)(3) of the Code.
(b)    Change in Control. If there is both (x) a Change in Control (as defined
in the Plan) of the Company and (y) the Participant’s employment with the
Company is terminated within 24 months of such Change in Control by the Company
without Cause (as defined below) or by the Participant for Good Reason (as
defined below), any unvested RSUs shall become fully vested and non-forfeitable
upon the date of the termination of the Participant’s employment.
(c)    Other Termination of Employment or Service. Except as otherwise provided
in Section 3(a) or 3(b) in the event of the termination of the Participant’s
employment or other service relationship with the Company or an Affiliate for
any reason, any unvested RSUs (and all rights arising from such RSUs and from
being a holder thereof) will terminate automatically as of the date of
termination without any further action by the Company and will be forfeited
without further notice and at no cost to the Company.
(d)    Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified below:


Error! Unknown document property name.

--------------------------------------------------------------------------------





(i)    “Cause” shall mean “cause” (or a term of like import) as defined under
the Participant’s employment, consulting and/or severance agreement with the
Company or, in the absence of such an agreement or definition, shall mean a
determination by the Company in its sole discretion that the Participant has:
(A) engaged in gross negligence or willful misconduct in the performance of the
Participant’s duties with respect to the Company or an Affiliate, (B) materially
breached any material provision of any written agreement between the Participant
and the Company or an Affiliate or corporate policy or code of conduct
established by the Company or an Affiliate and applicable to the Participant;
(C) willfully engaged in conduct that is materially injurious to the Company or
an Affiliate; or (D) been convicted of, pleaded no contest to or received
adjudicated probation or deferred adjudication in connection with, a felony
involving fraud, dishonestly or moral turpitude (or a crime of similar import in
a foreign jurisdiction).
(ii)     “Good Reason” shall mean “good reason” (or a term of like import) as
defined under the Participant’s employment, consulting and/or severance
agreement with the Company or, in the absence of such an agreement or
definition, shall mean (A) a material diminution in the Participant’s base
salary or (B) the relocation of the geographic location of the Participant’s
principal place of employment by more than 50 miles from the location of the
Participant’s principal place of employment as of the Date of Grant; provided
that, in the case of the Participant’s assertion of Good Reason, (1) the
condition described in the foregoing clauses must have arisen without the
Participant’s consent; (2) the Participant must provide written notice to the
Company of such condition in accordance with this Agreement within 45 days of
the initial existence of the condition; (3) the condition specified in such
notice must remain uncorrected for 30 days after receipt of such notice by the
Company; and (4) the date of termination of the Participant’s employment or
other service relationship with the Company or an Affiliate must occur within 90
days after such notice is received by the Company.
4.    Settlement of RSUs. As soon as administratively practicable following the
vesting of RSUs pursuant to Section 2 or 3, but in no event later than 60 days
after such vesting date, the Company shall deliver to the Participant a number
of Shares equal to the number of RSUs subject to this Award. All Shares issued
hereunder shall be delivered either by delivering one or more certificates for
such Shares to the Participant or by entering such Shares in book-entry form, as
determined by the Committee in its sole discretion. The value of Shares shall
not bear any interest owing to the passage of time. Neither this Section 4 nor
any action taken pursuant to or in accordance with this Agreement shall be
construed to create a trust or a funded or secured obligation of any kind.
5.    Tax Withholding. To the extent that the receipt, vesting or settlement of
this Award results in compensation income or wages to the Participant for
federal, state, local and/or foreign tax purposes, the Participant shall make
arrangements satisfactory to the Company for the satisfaction of obligations for
the payment of withholding taxes and other tax obligations relating to this
Award, which arrangements include the delivery of cash or cash equivalents,
Shares (including previously owned Shares, net settlement, net early settlement,
a broker-assisted sale, or other cashless withholding or reduction of the amount
of Shares otherwise issuable or delivered pursuant to this Award), other
property, or any other legal consideration the Committee deems appropriate. If
such tax obligations are satisfied through net settlement, net early settlement
or the surrender of previously owned Shares, the maximum number of Shares that
may be so withheld (or surrendered) shall be the number of Shares that have an
aggregate Fair Market Value on the date of withholding or surrender equal to the
aggregate amount of such tax liabilities determined based on the greatest
withholding rates for federal, state, local and/or foreign tax purposes,
including payroll taxes, that may be utilized without creating adverse
accounting treatment for the Company with respect to this Award, as determined
by the Committee. The Participant acknowledges that there may be adverse tax
consequences upon the receipt, vesting or settlement of this Award or
disposition of the underlying Shares and that the Participant has been advised,
and hereby is advised, to consult a tax advisor. The Participant represents that
the Participant is in no manner relying on the Board, the Committee, the Company
or any of its Affiliates or any of their respective managers, directors,
officers, employees or authorized representatives (including, without
limitation, attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences.
6.    Non-Transferability.  During the lifetime of the Participant, the RSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the Shares underlying
the RSUs have been issued, and all restrictions applicable to such Shares have
lapsed. Neither the RSUs nor any interest or right therein shall be liable for
the debts, contracts or engagements of the Participant or his





--------------------------------------------------------------------------------





or her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.
7.    Compliance with Applicable Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Shares hereunder will be subject to
compliance with all applicable requirements of applicable law with respect to
such securities and with the requirements of any stock exchange or market system
upon which the Shares may then be listed. No Shares will be issued hereunder if
such issuance would constitute a violation of any applicable law or regulation
or the requirements of any stock exchange or market system upon which the Shares
may then be listed. In addition, Shares will not be issued hereunder unless (a)
a registration statement under the Securities Act of 1933, as amended from time
to time, is in effect at the time of such issuance with respect to the Shares to
be issued or (b) in the opinion of legal counsel to the Company, the Shares to
be issued are permitted to be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act of
1933, as amended from time to time. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary for the lawful issuance and sale of any
Shares hereunder will relieve the Company of any liability in respect of the
failure to issue such Shares as to which such requisite authority has not been
obtained. As a condition to any issuance of Shares hereunder, the Company may
require the Participant to satisfy any requirements that may be necessary or
appropriate to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect to such compliance as may be
requested by the Company.
8.    Legends. If a stock certificate is issued with respect to Shares issued
hereunder, such certificate shall bear such legend or legends as the Committee
deems appropriate in order to reflect the restrictions set forth in this
Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations and other requirements of the Securities and
Exchange Commission, any applicable laws or the requirements of any stock
exchange on which the Shares are then listed. If the Shares issued hereunder are
held in book-entry form, then such entry will reflect that the Shares are
subject to the restrictions set forth in this Agreement.
9.    Rights as a Shareholder. The Participant shall have no rights as a
shareholder of the Company with respect to any Shares that may become
deliverable hereunder unless and until the Participant has become the holder of
record of such Shares, and no adjustments shall be made for dividends in cash or
other property, distributions or other rights in respect of any such Shares,
except as otherwise specifically provided for in the Plan or this Agreement
(including Section 10).
10.    Dividend Equivalents. Notwithstanding anything to the contrary contained
herein, each RSU subject to this Award is hereby granted in tandem with a
corresponding dividend equivalent (“DER”), which DER shall remain outstanding
from the Date of Grant until the earlier of the settlement or forfeiture of the
RSU to which the DER corresponds. Each vested DER entitles the Participant to
receive payments, subject to and in accordance with this Agreement, in an amount
equal to any dividends paid by the Company in respect of the Share underlying
the RSU to which such DER relates. The Company shall establish, with respect to
each RSU, a separate DER bookkeeping account for such RSU (a “DER Account”),
which shall be credited (without interest) on the applicable dividend payment
dates with an amount equal to any dividends paid during the period that such RSU
remains outstanding with respect to the Share underlying the RSU to which such
DER relates. Upon the date that the RSU becomes vested, the DER (and the DER
Account) with respect to such vested RSU shall become vested. Similarly, upon
the forfeiture of a RSU, the DER (and the DER Account) with respect to such
forfeited RSU shall also be forfeited. DERs shall not entitle the Participant to
any payments relating to dividends paid after the earlier to occur of the date
that the applicable vested RSU is settled in accordance with Section 4 or the
forfeiture of the RSU underlying such DER. Payments with respect to vested DERs
shall be made as soon as practicable, and within 60 days, after the date that
such DER vests. The Participant shall not be entitled to receive any interest
with respect to the payment of DERs.
11.    Execution of Receipts and Releases. Any issuance or transfer of Shares or
other property to the Participant or the Participant’s legal representative,
heir, legatee or distributee, in accordance with this Agreement shall





--------------------------------------------------------------------------------





be in full satisfaction of all claims of such person hereunder. As a condition
precedent to such payment or issuance, the Company may require the Participant
or the Participant’s legal representative, heir, legatee or distributee to
execute (and not revoke within any time provided to do so) a release and receipt
therefor in such form as it shall determine appropriate; provided, however, that
any review period under such release will not modify the date of settlement with
respect to vested RSUs.
12.    No Right to Continued Employment, Service or Awards. Nothing in the
adoption of the Plan, nor the award of the RSUs thereunder pursuant to the Grant
Notice and this Agreement, shall confer upon the Participant the right to
continued employment by, or a continued service relationship with, the Company
or any Affiliate, or any other entity, or affect in any way the right of the
Company or any such Affiliate, or any other entity to terminate such employment
or other service relationship at any time. The grant of the RSUs is a one-time
benefit and does not create any contractual or other right to receive a grant of
Awards or benefits in lieu of Awards in the future. Any future Awards will be
granted at the sole discretion of the Company.
13.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be delivered to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice):
If to the Company, unless otherwise designated by the Company in a written
notice to the Participant (or other holder):
New York Mortgage Trust, Inc.
Attn: Compensation Committee
90 Park Avenue
New York, New York 10016
If to the Participant, at the Participant’s last known address on file with the
Company.
Any notice that is delivered personally or by overnight courier or telecopier in
the manner provided herein shall be deemed to have been duly given to the
Participant when it is mailed by the Company or, if such notice is not mailed to
the Participant, upon receipt by the Participant. Any notice that is addressed
and mailed in the manner herein provided shall be conclusively presumed to have
been given to the party to whom it is addressed at the close of business, local
time of the recipient, on the fourth day after the day it is so placed in the
mail.
14.    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Participant agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Participant has access. The
Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such documents that the Company may be required to deliver,
and agrees that his or her electronic signature is the same as, and shall have
the same force and effect as, his or her manual signature.
15.    Agreement to Furnish Information. The Participant agrees to furnish to
the Company all information requested by the Company to enable it to comply with
any reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.
16.    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the RSUs granted hereby; provided¸ however, that
unless otherwise stated herein, the terms of this Agreement shall not modify and
shall be subject to the terms and conditions of any employment, consulting
and/or severance agreement between the Company (or an Affiliate or other entity)
and the





--------------------------------------------------------------------------------





Participant in effect as of the date a determination is to be made under this
Agreement. Without limiting the scope of the preceding sentence, except as
provided therein, all prior understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. The Committee may, in its sole discretion,
amend this Agreement from time to time in any manner that is not inconsistent
with the Plan; provided, however, that except as otherwise provided in the Plan
or this Agreement, any such amendment that materially reduces the rights of the
Participant shall be effective only if it is in writing and signed by both the
Participant and an authorized officer of the Company.
17.    Severability and Waiver. If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.
18.    Clawback. Notwithstanding any provision in the Grant Notice, this
Agreement or the Plan to the contrary, to the extent required by (a) applicable
law, including, without limitation, the requirements of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, any Securities and Exchange
Commission rule or any applicable securities exchange listing standards and/or
(b) any policy that may be adopted or amended by the Board from time to time,
all Shares issued hereunder shall be subject to forfeiture, repurchase,
recoupment and/or cancellation to the extent necessary to comply with such
law(s) and/or policy.
19.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of DELAWARE applicable to contracts made
and to be performed therein, exclusive of the conflict of laws provisions of
DELAWARE LAW.
20.    Successors and Assigns. The Company may assign any of its rights under
this Agreement without the Participant’s consent. This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the Company.
Subject to the restrictions on transfer set forth herein and in the Plan, this
Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the person(s) to whom the RSUs may
be transferred by will or the laws of descent or distribution.
21.    Headings. Headings are for convenience only and are not deemed to be part
of this Agreement.
22.    Counterparts.  The Grant Notice may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument. Delivery of an executed counterpart of
the Grant Notice by facsimile or portable document format (.pdf) attachment to
electronic mail shall be effective as delivery of a manually executed
counterpart of the Grant Notice.
23.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs granted pursuant to this Agreement are intended to comply
with the applicable requirements of Section 409A of the Code, as amended from
time to time, and the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto (the “Nonqualified
Deferred Compensation Rules”) and shall be construed and interpreted in
accordance with such intent. If the Participant is deemed to be a “specified
employee” within the meaning of the Nonqualified Deferred Compensation Rules, as
determined by the Committee, at a time when the Participant becomes eligible for
settlement of the RSUs upon his “separation from service” within the meaning of
the Nonqualified Deferred Compensation Rules, then to the extent necessary to
prevent any accelerated or additional tax under the Nonqualified Deferred
Compensation Rules, such settlement will be delayed until the earlier of: (a)
the date that is six months following the Participant’s separation from service
and (b) the Participant’s death. Notwithstanding the foregoing, the Company and
its Affiliates make no representations that the RSUs provided under this
Agreement are compliant with the Nonqualified Deferred Compensation Rules and in
no event shall the Company or any Affiliate be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules.



